PER CURIAM.
Appellant was convicted on three counts of an indictment drawn under 19 USCA § 1593 (b), of fraudulently and knowingly importing intoxicating liquor into the United States. He was also convicted and sentenced separately on another count charging him with transporting the same liquor in violation of the National Prohibition Act (27 US CA § 1 et seq.).
Because of the repeal of the Eighteenth Amendment, the sentence imposed on the last-mentioned count is reversed and annulled. The sentence and judgment on the other counts is affirmed.